Emerson, J.:
In concurring in this opinion I desire to add this : It was argued by the Appellant, that by the amendment a new Plaintiff, that is a new firm, was introduced into the case. Such was not the effect of the amendment. Its object and effect was simply to correct a clerical error in the name of one of the Plaintiffs. Such a mistake may be corrected by amendment. No n'ew parties' are brought into Court. There can be no •question about the power of the Court \to allow the amendment where it only seeks to correct a name, and not to add new parties. Under the 68th Section of the *191Practice Act, the Court was not only authorized, hut required to allow the amendment.